DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is ambiguous and confusing and is rendered indefinite. Claim 6 states “wherein the first half and the second half are disposed around a tubing and fastened together, creating a central bore”. Examiner contends the term “creating” is unclear.  Examiner interprets the limitation as the first half and the second half fastened together around a tubing creates a central bore. Examiner contends disposing the first half and the second half around a tubing does not create a central bore. The central bore is only related to the tubing and not the surrounding first half and the second half.  Examiner suggest amending the limitation to state --wherein the first half and the second half are disposed around a tubing and fastened together; wherein the tubing has a central bore--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vick, Jr. et al. PG Pub. 2015/0308228 in view of Thomas US Patent 8,869,903 (Thomas).
Regarding claim 1, Vick discloses a system comprising: a sliding sleeve valve (200) comprising a valve body (202) and an inner sleeve (204) selectively shiftable within the valve body, at least one flow port (206) contained in the valve body (Par. [0013]; Figs. 2A-2B); at least one metal to metal seal (214) provided between an inside wall of the valve body and the inner sleeve (Par. [0017]), wherein the inner sleeve comprises a plurality of selective profiles (212, 222) (Par. [0015; 0023]); and a shifting tool engageable with the plurality of selective profiles of the inner sleeve (shifting tool engaging profile; Par. [0015]).
However, Vick does not disclose the shifting tool comprises two halves that each include a recess for accommodating a plurality of control lines. 
Nonetheless, Thomas discloses a shifting tool (200) with a recess (212) for accommodating a plurality of control lines (150). (col. 3, line 61-col. 4, line 17; Figs. 3A-3B).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shifting tool in Vick with a feed through recess as taught by Thomas for the purpose of controlling a downhole tools. This would achieve the predictable result of protecting and preventing damage of  the control line when the shifting toll engages a sliding sleeve thereby increasing the life span of the control lines. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the shifting tool have two halves, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claim 2, Vick discloses at least one non-elastomeric seal (216) provided between the inside wall of the valve body and the inner sleeve. (Par. [0017]; Figs. 2A-2B)
Regarding claim 11, Vick discloses a method comprising: running a sliding sleeve valve (200) downhole in a closed position, wherein the sliding sleeve valve comprises: a valve body (202); an inner sleeve (204) selectively shiftable within the valve body; at least one flow port (206) contained in the valve body; and at least one metal to metal seal (214) provided between an inside wall of the valve body and the inner sleeve (Par. [0017]), wherein the inner sleeve comprises an opening selective profile and a closing selective profile (profiles 212, 222) (Par. [0015; 0023]); operating a shifting tool to engage with the opening selective profile of the inner sleeve of the sliding sleeve valve (shifting tool engaging profile; Par. [0015]); shifting the inner sleeve of the sliding sleeve valve until the sliding sleeve valve transitions from the closed position to an open position in which the at least one flow port is uncovered; disengaging the shifting tool from the opening selective profile of the inner sleeve of the sliding sleeve valve; operating the shifting tool to engage with the closing selective profile of the inner sleeve of the sliding sleeve valve, shifting the inner sleeve of the sliding sleeve valve until the sliding sleeve valve transitions from the open position back to the closed position; and retrieving the shifting tool from downhole until the shifting tool disengages from the closing selective profile of the inner sleeve of the sliding sleeve valve (the shifting tool can engage profiles 212, 222 and shift the inner sleeve transitioning the sliding sleeve valve between an open position and closed position; [Par. [0028-0029]).
However, Vick does not disclose the shifting tool comprises two halves that each include a recess for accommodating a plurality of control lines.
Nonetheless, Thomas discloses a shifting tool (200) with a recess (212) for accommodating a plurality of control lines (150). (col. 3, line 61-col. 4, line 17; Figs. 3A-3B).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shifting tool in Vick with a feed through recess as taught by Thomas for the purpose of controlling a downhole tools. This would achieve the predictable result of protecting and preventing damage of  the control line when the shifting toll engages a sliding sleeve thereby increasing the life span of the control lines. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the shifting tool have two halves, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Claim 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
Regarding claim 6, Thomas discloses a device (200), comprising: a tubing (208) a central bore (Figs. 3A-3B); and at least one collet (214) configured to engage a selective profile (sleeve 26 will have a corresponding profile; col.4, lines 21-27) of an inner sleeve (26) of a sliding sleeve valve. (col. 4, lines 18-27).
However, Thomas does not disclose a first half; a second half, wherein the first half and the second half are disposed around a tubing and fastened together, wherein at least one of the first half and the second half includes a recess for accommodating a plurality of control lines.
Nonetheless, Thomas discloses a shifting tool (200) with a recess (212) for accommodating a plurality of control lines (150). (col. 3, line 61-col. 4, line 17; Figs. 3A-3B).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shifting tool in Vick with a feed through recess as taught by Thomas for the purpose of controlling a downhole tools. This would achieve the predictable result of protecting and preventing damage of  the control line when the shifting toll engages a sliding sleeve thereby increasing the life span of the control lines. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the shifting tool have two halves, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Last, the two halves can be fastened together by the retaining nuts (218, 222) in Thomas. (col. 4, lines 18-21; 3A-3B).
Regarding claim 9, Thomas discloses the first half and the second half each include at least one fastener (218, 222) attached to the tubing, wherein the at least one fastener is configured to prevent axial and rotational movement of the device with respect to the tubing. (col. 4, lines 18-21; 3A-3B).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676